UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-2262


ADAM L. PERRY,

                 Plaintiff - Appellant,

          v.

WILLIAM EARL BRITT, Federal Eastern District Judge at Wake
County in his Official Capacity,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever,
III, Chief District Judge. (2:15-cv-00037-D)


Submitted:   February 23, 2017             Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Adam L. Perry, Appellant Pro Se. Christopher Michael Anderson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adam L. Perry appeals the district court’s order granting

Defendant’s Fed. R. Civ. P. 12(b)(1) and 12(b)(6) motion and

dismissing      his    civil      action         for   lack         of     subject      matter

jurisdiction     or,       alternatively,        failure       to    state       a    claim    on

which relief could be granted, denying his motion to strike, and

denying    as   moot       his   motion     to     lift    a    stay        of       discovery.

On appeal, we confine our review to the issues raised in Perry’s

brief.     See 4th Cir. R. 34(b).                Because Perry’s informal brief

does not challenge with specific argument the district court’s

rulings, Perry has forfeited appellate review of the court’s

order.     See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004).            Accordingly, we grant Perry’s applications

seeking    leave      to    appeal     in   forma      pauperis          and     affirm       the

district    court’s        judgment.        We    dispense          with    oral       argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                       AFFIRMED




                                            2